DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 4, 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 4, 21 and 22 each recite limitations directed towards an angle controller.  However, the elected invention of Species A, Figs. 1A-1B does not teach of an angle controller, but rather Species B-F teach of devices which incorporate various angle controllers therein.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4, 21 and 22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

“processor device” in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an endoscopic probe comprising an imaging probe and an illumination probe configured for fringe projection profilometry (FPP) and configured to provide a wide field of view (FOV)” in Lines 2-3, however Figs. 1A-1B illustrate the imaging probe and illumination probe being two distinct components and not part of a single “endoscopic probe”, but rather the imaging probe and illumination probe are usable together as an endoscopic system.  Appropriate correction is required.
Claim 1 recites the limitations “a charge coupled device (CCD) sensor; a digital micromirror device (DMD); a digital projector configured to project light in a fringe pattern” in Lines 7-9, wherein each of these components appear to be structural features of the illumination probe and imaging probe, however as currently claimed they’re being regarded as separate components in addition to the imaging probe and illumination probe.  The examiner suggests amending the limitation to indicate which component (i.e. CCD DMD, or projector) corresponds to the illumination and imaging probe.  Appropriate correction is required.
Claim 1 recites the limitation “a digital micromirror device (DMD); a digital projector configured to project light in a fringe pattern” in Lines 8-9, wherein it’s unclear the relationship between the DMD and the digital projector as currently claimed since the specification teaches of the DMD projecting the fringe pattern (Par. 12), however the 
Claim 6 recites the limitation “wherein the imaging probe and the illumination probe each have a diameter ranging from 500 um to 10 mm” in Lines 1-2, wherein it’s unclear the scope of the claim limitation since the term “probe” implies some sort of elongate surgical instrument, however as currently claimed in Claim 1 the illumination probe and imaging probe form an endoscopic probe and it’s unclear how the illumination and imaging probes, which are independent surgical instruments can be disposed within an endoscopic probe.  It’s the examiner’s understanding the imaging probe and illumination probe are separate surgical instruments.  Therefore, it’s unclear how to interpret the illumination and imaging probe being formed of a diameter ranging from 500 um to 10mm if they’re formed within an endoscopic probe.  Appropriate correction is required.
Claim 8 depend from previously cancelled claims.  Therefore, it’s unclear the scope of the claims.  Appropriate correction is required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 8 recites redundant limitations that are already incorporated within claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilnec et al. (US Patent Application Publication No. 2018/0296080, hereinafter Gilnec) in view of Guan et al. (US Patent Application Publication No. 2019/0261843, hereinafter Guan).

In regard to claim 1, Glinec discloses a device (70, Fig. 1) for 3D imagery (Par. 33) comprising:
an endoscopic probe (28, Fig. 1) comprising an imaging probe (40, Fig. 1) and an illumination probe (10, Fig. 1) configured for fringe projection profilometry (FPP) (Par. 37) and configured to provide a wide field of view (FOV) (Par. 40);
an image sensor (30, Fig. 1);
a digital micromirror device (DMD) (Par. 42);
a digital projector configured to project light in a fringe pattern (Par. 40);
and a processor device (80) programmed such that a coordinate transform is used to correspond each one of an image point on the image sensor to each one of a respective point on the DMD via the fringe pattern being collected (Par. 42 teaches of each pixel of the image sensor array (30) maps to a corresponding pixel on the illumination array according to modulation of surface (20)).
Gilnec does not expressly teach the image sensor being a charge coupled device sensor.
Guan teaches an analogous intraoral imaging apparatus comprising an image sensor array (30) and illumination array (10).  The image sensor array (30) can be a charge coupled device (CCD) or complementary metal oxide semiconductor (CMOS) array (Par. 34).  The illumination array can be a digital micromirror device (DMD) array, such as a digital light processor (DLP) (Par. 36).  The illumination array is configured to 
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the image sensor (30) of Gilnec with the charge couple device (CCD) as taught by Guan as an alternative image sensor known in the art for capturing a light pattern projected on a tissue surface.  There being no unexpected results in substituting the image sensor array of Gilnec with the CCD of Guan.

In regard to claim 5, Gilnec teaches further comprising a non-transitory computer readable medium (80) programmed to execute a flexible camera calibration method for 3D reconstruction in free space to provide an optimal fringe pattern for an inner tissue profile (Par. 40).

In regard to claim 8, Gilnec teaches wherein the DMD is configured to project a fringe pattern (Par. 37).

In regard to claim 9, Gilnec teaches further comprising a minimum 15° angle between the imaging and illumination probe (Fig. 1 illustrates a minimum of 15° angle between the imaging and illumination probes).

In regard to claim 10, Gilnec teaches further comprising synchronizing structured patterns from the DMD with an imaging camera (Par. 42).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        July 15, 2021